Order of the Surrogate’s Court of Richmond county reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The surrogate of the county of Kings once having acquired and exercised jurisdiction, and not having determined the residence of the testatrix not to have been in her own county, excluded the subsequent exercise of jurisdiction by the surrogate of the county of Richmond. (Surrogate’s Court Act, § 44; Matter of Buckley, 41 Hun, 106.) Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.